Citation Nr: 1744572	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, status post fusion.  


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active service from September 20, 2006 to January 19, 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  However, due to technical difficulties a transcript of that hearing was not able to be produced.  The Veteran was provided an opportunity for a new hearing but did not express interest in one.  

In February 2016 the Board remanded the claim for further development.  It has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran was injured at his workplace in September 2008.  

2.  The Veteran underwent surgery of the cervical spine in December 2008.  

3.  The preponderance of the evidence is against finding that the Veteran's bilateral shoulder condition is etiologically related to service.  

4.  The preponderance of the evidence is against finding that the Veteran's DDD of the cervical spine, status post fusion, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2.  The criteria for service connection for (DDD) of the cervical spine, status post fusion, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claims, pursuant to the Board's February 2016 remand, the Veteran's additional treatment records were obtained and the RO reconsidered the claims and outlined their determination in a March 2013 Statement of the Case (SOC).  The RO indicated that it sought the records for the Veteran's worker's compensation settlement related to the 2008 workplace neck injury but was unable to obtain them.  

With respect to the Veteran's claims, in February 2013, the Veteran was afforded a VA examination with etiology opinion.  The Board finds that the February 2013 VA examination and related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In December 2014, the RO sent a notice to the Veteran offering a new hearing due to the technical difficulties from the November 2014 hearing which precluded the production of a transcript.  The Veteran did not reply to the Board correspondence offering a new hearing; accordingly, his hearing request is deemed withdrawn.  

The Board finds that the RO has substantially complied with the requests in the February 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection 

Upon review of the medical evidence of record, the Board has determined that service connection for a bilateral shoulder disability and degenerative disc disease of the cervical spine, status post fusion, is not warranted.  

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran's claims file contains copious treatment records related to his cervical spine disability and surgery as well as treatment records documenting complaints for pain in the shoulders related to the DDD and subsequent surgery.  

Available STRs are silent for references to injuries related to the Veteran's neck or shoulders.  

Post-service, the Veteran has not contended a specific injury in service related to these disabilities, but rather contends that the shoulder disability and DDD of the cervical spine, and resulting fusion surgery, were the result of overuse or repetitive motion work during his active service.  For example, in an October 2011 treatment note, the Veteran reported his neck injury in 2008 was a result of heavy lifting in the military and overuse.  

However, the Veteran's medical treatment records document a workplace injury sustained in September 2008, more than a year after the Veteran's active service ended.  Prior to September 2008 there are no treatment records related to neck or shoulder disabilities or injuries.  September 17, 2008 emergency room records show that the Veteran reported for treatment with complaints of right sided numbness in his cheek, with mild weakness of right hand, burning in upper arm, and mild right side headache.  The treatment note states that the Veteran reported the problem had begun about 7 weeks prior to the emergency room visit, had resolved again, and then come back about a week prior to the emergency room visit.  The treating doctor diagnosed cervical radiculitis.  An MRI was performed at this September 2008 emergency room visit which showed significant disc protrusion at the C3-C4 level.  A head CT was performed and showed as normal.  

At a follow-up appointment on September 22, 2008, the Veteran specifically explained to the treating doctor that he had injured himself at work on September 11, 2008 while doing "repeated lifting over his head to grab a stapler and repositioned windows and causing a pain into his neck."  At that appointment, the Veteran reported no history of neck problems or injuries prior to the recent workplace injury.  

The Veteran underwent surgery in December 2008 for cervical spinal fusion.  Since that time the Veteran has continued intermittently to seek treatment for related pain in his neck and shoulders.  

At the February 2013 VA examination, the Veteran explained that he ultimately received a worker's compensation settlement for the neck pain related to the injury from September 2008 and subsequent spinal fusion.  The Veteran reported "a pop" in his neck while working at the window company in September 2008.  The VA examiner reviewed the available treatment records, examined the Veteran, and opined that it was less likely than not that the Veteran's DDD of the cervical spine, status post fusion, was related to active service, but was most likely caused by the work related incident at the window company in 2008.  The examiner also noted that the Veteran's records from April 2011 at the Mayo clinic showed no evidence of related radiculopathy or neurologic compression of the cervical spine.  At the VA examination, the Veteran showed no evidence of ligamentous instability of the cervical spine and no evidence of radiculopathy, motor, or sensory deficit.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements that he believes overuse and repetitive motion work in active service caused the bilateral shoulder disability and DDD of the cervical spine, status post fusion.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to bilateral shoulder disability and DDD of the cervical spine, status post fusion, but not to diagnose these disabilities or determine their etiology.  

The February 2013 VA examination is both credible and performed by a medical examiner competent to discuss the etiology of the Veteran's DDD of the cervical spine and related radiculopathy causing pain to the bilateral shoulders.  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the February 2013 VA examiner's report that the DDD of the cervical spine, status post fusion, diagnosed in September 2008, with surgery in December 2008, is most likely due to a documented workplace injury and less than likely related to active service, is more probative than the Veteran's submitted lay statements.  The VA examiner was able to review the overall record, including the Veteran's lay history and opinions.   The Veteran had no current signs of radiculopathy, the pain radiating into his shoulders and arms, at the February 2013 VA examination, however treatment records do show that the Veteran has been diagnosed with this condition at other times.  Moreover, the findings of the examiner are contemporaneous with the Veteran's initial treatment for neck and shoulder problems in 2008 which do no document an onset of symptoms prior to 2008.  

In summary, the weight of the evidence does not support a finding that the Veteran's current DDD of the cervical spine, status post fusion, or any intermittent, or recurring, radiculopathy, claimed as a bilateral shoulder disability, are etiologically related to a disease, injury, or event in active service.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for obstructive sleep apnea.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder condition is denied.  

Entitlement to service connection for degenerative disc disease of the cervical spine, status post fusion, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


